DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4-9,13,16-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 7922444 to Propheter.
As to claim 1, Propheter discloses a vane arc segment (Fig 1) comprising: an airfoil piece defining first and second platforms and an airfoil section extending between the first and second platforms (Fig 1, 14,16), the airfoil section having a trailing edge, a leading edge, a pressure side, and a suction side (Fig 1), the first and second platforms each defining first and second circumferential mate faces (Fig 1, 28,30), forward and aft sides, a gaspath side, a non-gaspath side (Fig 1), and a radial flange projecting from the non-gaspath side (X,Y,Z below), and each said radial flange extending continuously and including a first leg portion extending adjacent the trailing edge (X, below), a second leg portion extending from the first leg portion and curving around the suction side (Y, Below), and a third leg portion extending from the second leg portion toward the forward side (Z, Below).

    PNG
    media_image1.png
    602
    526
    media_image1.png
    Greyscale

As to claim 4, Propheter discloses the first leg portion is parallel to the aft side (X, Above).
As to claim 5, Propheter discloses the third leg portion is parallel to the second circumferential mate face (Z, above).
As to claim 6, Propheter discloses the first leg portion defines an aft-facing load face (X above).
As to claim 7, Propheter discloses the third leg portion defines a circumferentially-facing load face (Z, above).
As to claim 8, Propheter discloses the radial flange of the first platform is a single, exclusive radial flange of the first platform, and the radial flange of the second platform is a single, exclusive radial flange of the second platform (X,Y Z above for 14, and X,Y,Z as would be of 16 below).
As to claim 9, Propheter discloses the radial flange curves at least 80 degrees (90 degree curve through Y region above).
As to claim 13, Propheter discloses A gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having vanes disposed about a central axis of the gas turbine engine (Col 1, Line 10-35, Title), each of the vanes (Fig 1) includes: an airfoil piece defining first and second platforms and an airfoil section extending between the first and second platforms, the airfoil section having a trailing edge, a leading edge, a pressure side, and a suction side, the first and second platforms each defining first and second circumferential mate faces, forward and aft sides, a gaspath side, a non-gaspath side, and a radial flange projecting from the non-gaspath side, and each said radial flange extending continuously and including a first leg portion extending adjacent the trailing edge, a second leg portion extending from the first leg portion and curving around the suction side, and a third leg portion extending from the second leg portion toward the forward side (As rejected Claim 1 above).
As to claim 16, Propheter discloses the first leg portion is parallel to the aft side (X, Above).
As to claim 17, Propheter discloses the third leg portion is parallel to the second circumferential mate face (Z, above).
As to claim 18, Propheter discloses the first leg portion defines an aft-facing load face (X above).
As to claim 19, Propheter discloses the third leg portion defines a circumferentially-facing load face (Z, above).
As to claim 20, Propheter discloses the radial flange of the first platform is a single, exclusive radial flange of the first platform, and the radial flange of the second platform is a single, exclusive radial flange of the second platform (X,Y Z above for 14, and X,Y,Z as would be of 16 below).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3,11,13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20200109858 to Whittle in view of US Patent 11073039 to Whittle-2.
As to claim 1, Whittle discloses a vane arc segment (Fig 4-6) comprising: an airfoil piece defining first and second platforms (218) and an airfoil section extending between the first and second platforms (216), the airfoil section having a trailing edge, a leading edge, a pressure side, and a suction side (front back left right Fig 4), , forward and aft sides (Fig 4-5), a gaspath side, a non-gaspath side (top and bottoms of 218 respectively), and a radial flange projecting from the non-gaspath side (252s), and each said radial flange extending continuously and including a first leg portion extending adjacent the trailing edge (A, below), a second leg portion extending from the first leg portion and curving around the suction side (B below), and a third leg portion extending from the second leg portion toward the forward side (C below).
While Whittle does not expressly disclose how the first and second platforms each defining first and second circumferential mate faces this is disclosed by Whittle-2 Fig 5 as shown by platform and airfoil pieces mating.
At the time of invention, it would have been obvious to one of ordinary skill in the art for Whittle to have included how the first and second platforms each defining first and second circumferential mate faces using the teachings of Whittle-2 as this would have been a well known means of arranging the individual airfoil sections to create a airfoil ring in the engine for efficient use of thrust.

    PNG
    media_image2.png
    535
    708
    media_image2.png
    Greyscale


As to claim 2, Whittle discloses the airfoil piece is hollow and is formed of a ceramic matrix composite (Fig 1, Title).
As to claim 3, Whittle discloses the ceramic matrix composite has a plurality of fiber plies that are continuous from the radial flange of the first platform, through the airfoil section, and through the radial flange of the second platform (232, Fig 6).  Further while it would have been understood by one of ordinary skill in the art the multiple plies would be used in each layer as necessary, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of fiber plies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 11, Whittle discloses the airfoil piece includes fiber plies that form a consolidated section in the radial flange (258,232) and a bifurcated section in which the plies from the radial flange split and turn away from each other (region at 264 where 258 splits from 232 in a 90 degree onto the platform).
As to claim 13, Whittle discloses A gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having vanes disposed about a central axis of the gas turbine engine (Par 0002), each of the vanes (10) includes: an airfoil piece defining first and second platforms and an airfoil section extending between the first and second platforms, the airfoil section having a trailing edge, a leading edge, a pressure side, and a suction side, the first and second platforms each defining first and second circumferential mate faces, forward and aft sides, a gaspath side, a non-gaspath side, and a radial flange projecting from the non-gaspath side, and each said radial flange extending continuously and including a first leg portion extending adjacent the trailing edge, a second leg portion extending from the first leg portion and curving around the suction side, and a third leg portion extending from the second leg portion toward the forward side (As rejected Claim 1 above).
As to claim 14, Whittle discloses the airfoil piece is hollow and is formed of a ceramic matrix composite (Fig 1, Title).
As to claim 15, Whittle discloses the ceramic matrix composite has a plurality of fiber plies that are continuous from the radial flange of the first platform, through the airfoil section, and through the radial flange of the second platform (232, Fig 6).  Further while it would have been understood by one of ordinary skill in the art the multiple plies would be used in each layer as necessary, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of fiber plies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20200109858 to Whittle in view of US Patent 11073039 to Whittle-2 as applied to Claim 1 above and further in view of US Publication 20180119549 to Vetters.
As to claim 12, while Whittle discloses each of the first and second platforms includes a three-dimensional in fiber plies that form the flanges (246, 262,240) it does not expressly disclose each of the first and second platforms includes a three-dimensional woven body.
Vetters discloses how each of the first and second platforms includes a three-dimensional woven body covered by Ply for a ceramic matrix composite such as that in Whittle (Par 0018).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Whittle to have each of the first and second platforms includes a three-dimensional woven body encased in fiber plies that form the flanges using the teachings of Vetters as this would have been a well known way of constructing a ceramic matrix for protection by ply to create a strong and stable platform structure as known in the art.


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7922444 to Propheter.
As to claim 10, Propheter visually discloses the first leg portion of the first platform is closer to the trailing edge than to the aft side of the first platform (Fig 1, Fig 3 trailing edge taught to be in closer proximity to rear flange than the rear flange is to the aft side). Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first leg portion of the first platform is closer to the trailing edge than to the aft side of the first platform, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746